Citation Nr: 1603255	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This claim was developed as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In August 2012 the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a videoconference hearing from the RO.  A transcript of the hearing is associated with the virtual claims file. 

In a December 2014 decision, the Board denied an initial disability rating in excess of 10 percent for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015 the Court vacated the Board's December 2014 decision and remanded the appeal to the Board for further review.  


FINDING OF FACT

The Veteran's arthritis of the right knee has not resulted in flexion of 30 degrees or less, lateral instability or recurrent subluxation or ankylosis; the Veteran has full extension.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the Veterans Claims Assistant Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

The Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claim in May 2008, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claim for service connection for a right knee disability.  The agency of original jurisdiction (AOJ) notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was also afforded a VA examination as part of his participation in the BDD program.  By the November 2008 rating action, the RO granted service connection for a right knee disability.  

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  

The Veteran was examined for VA purposes in June 2008, November 2009, and May 2014 in conjunction with the claim on appeal.  The Veteran has not alleged that the examination findings are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria. 

Further, the Board finds there has been substantial compliance with the prior February 2014 remand directives in obtaining additional VA treatment records and scheduling the Veteran for the May 2014 VA examination.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Veteran also has been afforded a hearing before the Board in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board considers that the conduct of the hearing was consistent with its requirements, that VA has fully satisfied the duty to assist, and that the Board may proceed to an adjudication of the claim.  

Evidence and Analysis

The RO granted service connection for patellofemoral pain syndrome of the right knee in the November 2008 rating decision currently on appeal, assigning an initial noncompensable disability rating effective October 1, 2008, the day after the Veteran's separation from service.  In a September 2014 rating decision, the RO increased the Veteran's right knee disability rating to 10 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, effective October 1, 2008. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right knee arthritis has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5003 refers to degenerative arthritis, while Diagnostic Code 5260 covers limitation of flexion of the knee.

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for lateral instability or recurrent subluxation (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Here, the Veteran contends that his right knee arthritis is more severe than the 10 percent rating currently assigned.  Having considered the evidence, the Board finds that an increased rating is not warranted. 

The Veteran underwent a VA examination in June 2008, prior to his discharge from active duty.  A history of pain under his knee cap since parachute jumps in 1996 was noted.  Although he reported experiencing constant pain and flare-ups, he denied any additional limitation of motion due to repetitive use during flare-ups.  No weakness, stiffness, swelling, heat or redness, instability, giving way or locking was noted.  There is no indication the Veteran required the use of assistive devices for ambulation, and no history of falls was noted.  

The examiner reported that the Veteran had a normal gait and posture, and although tenderness on palpation of the right knee was reported, no warmth, instability, or ankylosis was noted.  In addition, and although right anterior knee pain was noted with crossing the right leg over the left knee, no problems with exercise, to include running and jumping, were reported.  Drawer, Lachman's, and McMurray's tests were negative, and there was no evidence of patellar grind or joint line tenderness.  

Range of motion testing was normal, with right knee flexion of 140 degrees and extension of 0 degrees.  38 C.F.R. § 4.71, Plate II.  The examiner determined that there was no additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness or lack of endurance. 

The report of examination further notes no incapacitating episodes and no days lost from work in the last 12 months due to the right knee disability.  The examiner specifically concluded that the Veteran's right knee disability did not have any effect on work or daily activities.  

A May 2009 VA treatment record reflecting the Veteran's complaints of constant right knee pain notes no radiating pain.  In addition, and although an August 2009 VA mental health treatment record notes that the Veteran had stopped jogging, such was attributed to psychiatric symptoms, not the right knee disability.  The Board notes that an October 2009 record reflects his exercise regimen included jogging.  

The November 2009 VA examination report reflects a diagnosis of degenerative joint disease of the right knee based on clinical findings to include x-ray examination of the right knee.  The examiner reported that the Veteran had normal, painless range of motion of the right knee with flexion of 140 degrees and extension of 0 degrees.  

Although the Veteran's complaints of constant knee pain, swelling, and popping, along with weakness, incoordination, fatigue, increased pain, and inability to straighten the knee during flare-ups were noted, the examiner reported that there was no additional limitation of motion with repetitive use, and no additional functional impairment due to pain, weakness, fatigue, impaired endurance or incoordination during flare-ups.  

The report of examination further notes the Veteran's right knee pain level was 1 to 2 out of 10 on a scale of 1 to 10 with 10 being the worst.  Pain with crossing his legs was attributed to the hip, not the right knee.  It was noted that the Veteran was able to do his housework, and that although mowing the lawn caused a knee flare up, he was able to do yard work.  The examiner further noted that the Veteran ran one mile per week, and no missed days of work.  

In addition, and although the Veteran noted that the right knee gave way when walking, at times, the examiner specifically determined that the right knee joint was stable with no effusion or deformity.  Further, and even though crepitus and tenderness with compression to the patella were noted, no patellar subluxation/dislocation was reported.  

The Veteran is competent to report his symptoms.  Stability of a joint, however, is a medical determination, and in this case, all relevant clinical evidence shows a stable right knee joint.  There is no objective or clinical evidence of right knee lateral instability or recurrent subluxation to warrant a separate rating under Diagnostic Code 5257.  

The May 2014 VA examination report reflects right knee flexion to 135 degrees, with pain beginning at 130 degrees, and painless extension to 0 degrees.  Following repetitive testing, functional impairment was characterized as decreased movement and pain.  There was no indication of tenderness along the joint.  Although the Veteran's complaints of pain and flare-ups were noted, the examiner concluded that an opinion as to any additional limitation experienced during a flare-up was not feasible because the Veteran was not suffering from a flare-up at the time of the examination.  

The examiner determined that there was no impact on the Veteran's ability to work as a result of the right knee disability.  The Board notes that 10 percent rating assigned contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to the right knee disability.  38 C.F.R. § 4.1.

In addition, and although the May 2014 VA report of examination notes that the Veteran wore a knee brace for comfort at night, the examiner reported that no assistive devices were required.  The Board notes that although the Veteran's complaints of occasional locking of the knee while walking and inability to run were noted, treatment records in January 2012 and August 2013 reflect his hobbies included jogging, and a September 2013 mental health treatment record notes that he had "reinitiated running."  Regardless, and having considered VA treatment records dated through 2014 noting complaints of right knee pain, stiffness, and popping, the evidence does not establish actual, or the functional equivalent, of limitation of flexion meeting the criteria for a higher rating, or limitation of extension.  In addition, there is no x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations to warrant a higher rating under Diagnostic Code 5003.  

The Board notes that although the Veteran testified at the August 2012 Board hearing that his right knee was unstable and that he could "kind of jiggle it around," the May 2014 VA report of examination reflects that the Veteran specifically denied any instability of the right knee.  Moreover, the examiner reported that there was no patellar subluxation on x-ray examination of the right knee.  In addition, the examiner specifically concluded that there was no history or evidence of subluxation or dislocation of the right knee.  Muscle strength tests, stability tests, and drawer tests were all normal.  

As noted above, the Veteran is competent to report his symptoms.  Stability of a joint, however, is a medical determination, and in this case, all relevant clinical evidence shows a stable right knee joint.  There is no objective or clinical evidence of right knee lateral instability or recurrent subluxation to warrant a separate rating under Diagnostic Code 5257 at any time during the appeal.  

In addition, the May 2014 VA report of examination notes no medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  In addition, no meniscal conditions or surgical procedures for a meniscal condition were reported.  Further, no total knee joint replacement, and no arthroscopic or other knee surgery was noted.  The examiner concluded that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the right knee disability, other than those reported above.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for an increased rating for his right knee arthritis.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right knee would have to be limited to at least 30 degrees.  In all of the Veteran's VA examinations, even taking into account the Veteran's pain, his flexion remained far above this level.  Even taking into consideration the Veteran's report of pain during the May 2014 VA examination, his flexion was limited to only 130 degrees, which is well above the 30 degrees limitation required for the next higher rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do so.  The Veteran's right knee is not ankylosed, precluding a rating under Code 5256.  Although the Veteran has complained of right knee instability and/or subluxation, there is no objective evidence of lateral instability or recurrent subluxation of the right knee, precluding a rating under Diagnostic Code 5257.  As the Veteran's cartilage has never been found to be symptomatic, Diagnostic Codes 5258 and 5259 are not applicable.  Since his extension is full, a separate rating under Diagnostic Code 5261 is not warranted.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The Board notes that the highest rating under Diagnostic Code 5263 is 10 percent. 

The criteria set forth in the Rating Schedule generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran's disability of the right knee is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there is no indication the Veteran is currently unemployable as a result of his right knee disability.  Rather, the record reflects that he is employed.  Therefore, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In summary, the Board finds that over the course of the entire appeal period, the Veteran's right knee arthritis has not resulted in limitation of flexion to 30 degrees, any loss of extension, lateral instability or recurrent subluxation, or ankylosis.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Accordingly, the Board concludes that the criteria for an increased rating for the Veteran's right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2015). 


ORDER

An initial disability rating in excess of 10 percent for a right knee disability is denied. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


